ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-26_JUD_01_PO_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
A PHOSPHATES A NAURU

(NAURU c. AUSTRALIE)

EXCEPTIONS PRELIMINAIRES

ARRET DU 26 JUIN 1992

1992

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU y. AUSTRALIA)

PRELIMINARY OBJECTIONS

JUDGMENT OF 26 JUNE 1992
Mode officiel de citation :

Certaines terres à phosphates à Nauru (Nauru c. Australie),
exceptions préliminaires, arrêt, C.J. Recueil 1992, p. 240

Official citation :

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Preliminary Objections, Judgment, I.C.J. Reports 1992, p. 240

 

N° de vente : 6 1 6
Sales number

 

ISBN 92-1-070674-9

 

 
240

INTERNATIONAL COURT OF JUSTICE

YEAR 1992

26 June 1992

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

PRELIMINARY OBJECTIONS

Jurisdiction of the Court and admissibility.

Declaration of acceptance of compulsory jurisdiction excluding “any dispute in
regard to which the Parties thereto have agreed or shall agree to have recourse to
some other method of peaceful settlement” — Application to States alone of declar-
ations under Article 36, paragraph 2, of Statute — Respondent's declaration and
exclusion for which it provides.

Alleged waiver of claims prior to independence — (1) Agreement between the
local authorities of a trust territory and the Administering Authority — Absence of
explicit clause operating as waiver — Absence of implicit waiver — (2) Discussions
in the United Nations — Significance of statements by representative of the local
authorities.

Alleged breaches of a trusteeship agreement — “Definitive legal effect” of Gen-
eral Assembly resolutions terminating trusteeship agreements — Particular cir-
cumstances in which the Trusteeship over Nauru was terminated — Question
of discharge said to have been given by resolution.

Need to determine in each case effects of passage of time with regard to the
admissibility of an application.

Applicant’s alleged inconsistency and lack of good faith — Absence of an abuse
of process. .

Mandate conferred on “His Britannic Majesty” as Sovereign of the United King-
dom, Australia and New Zealand — Trusteeship granted to Australia, New Zea-
land and the United Kingdom “jointly” designated as Administering Authority —
Absence of international legal personality of the Administering Authority —
(1) Claims based on conduct of Respondent as one of the three States making up
the Administering Authority — Suing of Respondent alone a question independent
of that of possible “joint and several” liability — Possibility of the Court’s consider-
ing a claim of alleged breach by Respondent of its obligations under Trusteeship
Agreement — (2) Fundamental principle of consent of States to Court’s jurisdic-
tion — Possibility of the Court’s taking a decision without ruling on legal situation

4

1992
26 June
General List
No. 80
PHOSPHATE LANDS IN NAURU (JUDGMENT) 241

of non-party States — Situation different from that with which the Court had to
deal in the Monetary Gold case.

Article 40, paragraph I, of the Statute of the Court and Article 38, paragraph 2,
of the Rules of Court — Claim new in both form and substance whose examination
by the Court would transform the subject of the dispute originally submitted to it.

JUDGMENT

Present: President Sir Robert JENNINGS; Vice-President Opa; Judges LACHS,
AGO, SCHWEBEL, BEDJAOUI, Ni, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA; Registrar VALENCIA-
OSPINA.

In the case concerning certain phosphate lands in Nauru,
between

the Republic of Nauru,
represented by

Mr. V. S. Mani, Professor of International Law, Jawaharlal Nehru Uni-
versity, New Delhi; former Chief Secretary and Secretary to Cabinet,
Republic of Nauru,

Mr. Leo D. Keke, Presidential Counsel of the Republic of Nauru; former
Minister for Justice of the Republic of Nauru; and Member of the Bar of
the Republic of Nauru and of the Australian Bar,

as Co-Agents, Counsel and Advocates;

H.E. Mr. Hammer DeRoburt, G.C.M.G. O.B.E., M.P., Head Chief and
Chairman of the Nauru Local Government Council; former President and
Chairman of Cabinet and former Minister for External and Internal
Affairs and the Phosphate Industry, Republic of Nauru,

Mr. Ian Brownlie, Q.C., Member of the English Bar; Chichele Professor of
Public International Law, University of Oxford; Fellow of All Souls Col-
lege, Oxford,

Mr. Barry Connell, Associate Professor of Law, Monash University, Mel-
bourne; Member of the Australian Bar; former Chief Secretary and Secre-
tary to Cabinet, Republic of Nauru,

Mr. James Crawford, Challis Professor of International Law and Dean of the
Faculty of Law, University of Sydney; Member of the Australian Bar,

as Counsel and Advocates,
and

the Commonwealth of Australia,
PHOSPHATE LANDS IN NAURU (JUDGMENT) 242

represented by
Mr. Gavan Griffith, Q.C., Solicitor-General of Australia,
as Agent and Counsel;
H.E. Mr. Warwick Weemaes, Ambassador of Australia to the Netherlands,
as Co-Agent;

Mr. Henry Burmester, Principal Adviser in International Law, Australian
Attorney-General’s Department,

as Co-Agent and Counsel;

Mr. Eduardo Jiménez de Aréchaga, Professor of International Law, Monte-
video,

Mr. Derek W. Bowett, Q.C., emeritus Whewell Professor of International
Law, University of Cambridge,

Mr. Alain Pellet, Professor of Law, University of Paris X-Nanterre and Insti-
tute of Political Studies, Paris,

Ms Susan Kenny, of the Australian Bar,

as Counsel;

Mr. Peter Shannon, Deputy Legal Adviser, Australian Department of
Foreign Affairs and Trade,
Mr. Paul Porteous, First Secretary, Australian Embassy in the Netherlands,

as Advisers,

THE COURT,

composed as above,
after deliberation,

delivers the following Judgment:

1. On 19 May 1989, the Government of the Republic of Nauru (hereinafter
called “Nauru”) filed in the Registry of the Court an Application instituting
proceedings against the Commonwealth of Australia (hereinafter called “Aus-
tralia”) in respect of a “dispute... over the rehabilitation of certain phosphate
lands [in Nauru] worked out before Nauruan independence”. To found the
jurisdiction of the Court the Application relies on the declarations made by the
two States accepting the jurisdiction of the Court, as provided for in Article 36,
paragraph 2, of the Statute of the Court.

2. Pursuant to Article 40, paragraph 2, of the Statute, the Application was
communicated forthwith by the Registrar to the Government of Australia; in
accordance with paragraph 3 of that Article, all other States entitled to appear
before the Court were notified of the Application.

3. Time-limits for the filing of the Memorial of Nauru and the Counter-
Memorial of Australia were fixed by an Order of 18 July 1989. The Memorial
was filed on 20 April 1990, within the time-limit fixed for this purpose. By a
letter dated 19 September 1990, the Agent of Australia informed the Registrar
that, after due consideration of the Memorial of Nauru, his Government had
come to the conclusion that the Court had no jurisdiction in the case and that
the Application was not admissible; he consequently informed the Registrar
that Australia would raise preliminary objections in accordance with the provi-

6
PHOSPHATE LANDS IN NAURU (JUDGMENT) 243

sions of Article 79 of the Rules of Court. On 16 January 1991, within the time-
limit fixed for the filing of the Counter-Memorial, the Government of Australia
filed Preliminary Objections submitting that the Application was inadmissible
and that the Court lacked jurisdiction to hear the claims made therein. Accord-
ingly, by an Order dated 8 February 1991, the Court, recording that by virtue of
the provisions of Article 79, paragraph 3, of the Rules of Court, the proceedings
on the merits were suspended, fixed a time-limit for the presentation by the
Government of Nauru of a Written Statement of its Observations and Sub-
missions on the Preliminary Objections. That statement was filed on 17 July
1991, within the prescribed time-limit, and the case became ready for hearing in
respect of the preliminary objections.

4. On 11 to 19, and 21 and 22 November 1991, public hearings were held in
the course of which the Court heard the oral arguments and replies of the
following:

For Australia: Mr. Gavan Griffith, Q.C.,
Mr. Eduardo Jiménez de Aréchaga,
Mr. Derek W. Bowett, Q.C.,
Mr. Henry Burmester,
Mr. Alain Pellet.
For Nauru: Mr. V. S. Mani,
ILE. Mr. Hammer DeRoburt, G.C.M.G., O.B.E., M.P.,
Mr. Leo D. Keke,
Mr. Barry Connell,
Mr. Ian Brownlie, Q.C.,
Mr. James Crawford.

During the hearings, questions were put by Members of the Court to both
Parties, and replies were given either orally or in writing.

5. In the course of the written proceedings, the following submissions were
presented by the Parties:

On behalf of the Government of Nauru,
in the Memorial:
“On the basis of the evidence and legal argument presented in this
Memorial, the Republic of Nauru
Requests the Court to adjudge and declare

that the Respondent State bears responsibility for breaches of the follow-
ing legal obligations:

First: the obligations set forth in Article 76 of the United Nations
Charter and Articles 3 and 5 of the Trusteeship Agreement for Nauru
of 1 November 1947.

Second: the international standards generally recognized as applicable
in the implementation of the principle of self-determination.

Third: the obligation to respect the right of the Nauruan people to per-
manent sovereignty over their natural wealth and resources.
PHOSPHATE LANDS IN NAURU (JUDGMENT) 244

Fourth: the obligation of general international law not to exercise
powers of administration in such a way as to produce a denial of justice
lato sensu.

Fifth: the obligation of general international law not to exercise powers
of administration in such a way as to constitute an abuse of rights.

Sixth: the principle of general international law that a State which is
responsible for the administration of territory is under an obligation not to
bring about changes in the condition of the territory which will cause
irreparable damage to, or substantially prejudice, the existing or contin-
gent legal interest of another State in respect of that territory.

Requests the Court to adjudge and declare further

that the Republic of Nauru has a legal entitlement to the Australian alloca-
tion of the overseas assets of the British Phosphate Commissioners which
were marshalled and disposed of in accordance with the trilateral Agree-
ment concluded on 9 February 1987.

Requests the Court to adjudge and declare

that the Respondent State is under a duty to make appropriate reparation
in respect of the loss caused to the Republic of Nauru as a result of the
breaches of its legal obligations detailed above and its failure to recognize
the interest of Nauru in the overseas assets of the British Phosphate Com-
missioners.”

On behalf of the Government of Australia,

in the Preliminary Objections:

“On the basis of the facts and law presented in these Preliminary Objec-
tions, the Government of Australia requests the Court to adjudge and
declare that the Application by Nauru is inadmissible and that the Court
lacks jurisdiction to hear the claims made by Nauru for all or any of the
reasons set out in these Preliminary Objections.”

On behalf of the Government of Nauru,
in the Written Statement of its Observations and Submissions on the Prelimi-
nary Objections:

“In consideration of the foregoing the Government of Nauru requests
the Court:

To reject the preliminary objections of Australia, and

To adjudge and declare:

(a) that the Court has jurisdiction in respect of the claim presented in the
Memorialof Nauru, and
(b) that the claim is admissible.”

6. In the course of the oral proceedings, the following submissions were
presented by the Parties:
On behalf of the Government of Australia,
at the hearing of 21 November 1991:

“On the basis of the facts and law set out in its Preliminary Objections
and its oral pleadings, and for all or any of the grounds and reasons set out

8
PHOSPHATE LANDS IN NAURU (JUDGMENT) 245

therein, the Government of Australia requests the Court to adjudge and
declare that the claims by Nauru against Australia set out in their Applica-
tion and Memorial are inadmissible and that the Court lacks jurisdiction
to hear the claims.”

On behalf of the Government of Nauru,
at the hearing of 22 November 1991:

“In consideration of its written and oral pleadings the Government of
the Republic of Nauru requests the Court:

To reject the preliminary objections raised by Australia, and

To adjudge and declare:

(a) that the Court has jurisdiction in respect of the claims presented in the
Memorial of Nauru, and
(b) that the claims are admissible.

In the alternative, the Government of the Republic of Nauru requests
the Court to declare that some or all of the Australian preliminary objec-
tions do not possess, in the circumstances of the case, an exclusively preli-
minary character, and in consequence, to join some or all of these objec-
tions to the merits.”

À

x * x

7. The Court will first consider those of Australia’s objections which
concern the circumstances in which the dispute relating to rehabilitation
of the phosphate lands worked out prior to 1 July 1967 arose between
Nauru and Australia. It will then turn to the objection based on the fact
that New Zealand and the United Kingdom are not parties to the proceed-
ings. Lastly, it will rule on the objections to Nauru’s submissions relating
to the overseas assets of the British Phosphate Commissioners.

* *

8. The Court will begin by considering the question of its jurisdiction.
In its Application, Nauru bases jurisdiction on the declarations whereby
Australia and Nauru have accepted the jurisdiction of the Court under
Article 36, paragraph 2, of the Statute. Those declarations were deposited
with the Secretary-General of the United Nations on 17 March 1975 in the
case of Australia and on 29 January 1988 in the case of Nauru. The declara-
tion of Nauru stipulates that Nauru’s acceptance of the Court’s jurisdic-
tion does not extend to “any dispute with respect to which there exists a
dispute settlement mechanism under an agreement between the Republic
of Nauru and another State”. The declaration of Australia, for its part,
specifies that it “does not apply to any dispute in regard to which the
parties thereto have agreed or shall agree to have recourse to some
other method of peaceful settlement”.

9. Australia contends that as a result of the latter reservation the Court

9
PHOSPHATE LANDS IN NAURU (JUDGMENT) 246

lacks jurisdiction to deal with Nauru’s Application. It recalls in that
respect that Nauru, having been previously administered under a League
of Nations Mandate, was placed under the Trusteeship System provided
for in Chapter XII of the United Nations Charter by a Trusteeship Agree-
ment approved by the General Assembly on 1 November 1947. That
Agreement provided that the administration of Nauru was to be exercised
by an Administering Authority made up of the Governments of Australia,
New Zealand and the United Kingdom. Australia argues that any dispute
which arose in the course of the Trusteeship between “the Administering
Authority and the indigenous inhabitants” fell within the exclusive juris-
diction of the United Nations Trusteeship Council and General Assem-
bly. Those organs, kept informed about Nauruan affairs by the Visiting
Missions appointed by the Trusteeship Council, by petitions from the
inhabitants, and by the reports of the Administering Authority, could
make recommendations with respect to such disputes, not only to that
Authority, but also to the representatives of the Nauruan people; they
could also prompt negotiations with a view to settlement of such disputes.
But in any event, according to Australia, any dispute of that type should be
regarded as having been settled by the very fact of the termination of the
Trusteeship, provided that that termination was unconditional.

10. In the present case, Australia emphasizes that the Nauru Local
Government Council — an organ, created in 1951, representing the Nau-
ruan community and which, from 1963 onwards, had been, in many
respects, responsible for local administrative tasks — raised with the
United Nations the question of rehabilitation of the worked-out phos-
phate lands from 1965 onwards. That question was discussed in subse-
quent years, both within the United Nations and in direct contacts. At the
end of those discussions, an Agreement relating to the Nauru Island Phos-
phate Industry was concluded on 14 November 1967 between the Nauru
Local Government Council, on the one hand, and Australia, New Zea-
land and the United Kingdom, on the other, the effect of which, in Aus-
tralia’s submission, was that Nauru waived its claims to rehabilitation of
the phosphate lands. Australia maintains, moreover, that on 19 December
1967, the United Nations General Assembly terminated the Trusteeship
without making any reservation relating to the administration of the Terri-
tory. In those circumstances, Australia contends that, with respect to the
dispute presented in Nauru’s Application, Australia and Nauru had
agreed “to have recourse to some other method of peaceful settlement”
within the meaning of the reservation in Australia’s declaration, and that
consequently the Court lacks jurisdiction to deal with that dispute.

11. The Court does not consider it necessary to enter at this point into
the details of the arguments thus advanced. Declarations made pursuant
to Article 36, paragraph 2, of the Statute of the Court can only relate to
disputes between States. The declaration of Australia only covers that
type of dispute; it is made expressly “in relation to any other State accept-
ing the same obligation ...”. In these circumstances, the question that
arises in this case is whether Australia and the Republic of Nauru did or

10
PHOSPHATE LANDS IN NAURU (JUDGMENT) 247

did not, after 31 January 1968, when Nauru acceded to independence,
conclude an agreement whereby the two States undertook to settle their
dispute relating to rehabilitation of the phosphate lands by resorting to an
agreed procedure other than recourse to the Court. No such agreement
has been pleaded or shown to exist. That question has therefore to be
answered in the negative. The Court thus considers that the objection
raised by Australia on the basis of the above-mentioned reservation must
be rejected.

*

12. Australia’s second objection is that the Nauruan authorities, even
before acceding to independence, waived all claims relating to rehabilita-
tion of the phosphate lands. This objection contains two branches. In the
first place, the waiver, it is said, was the implicit but necessary result of the
above-mentioned Agreement of 14 November 1967. It is also said to have
resulted from the statements made in the United Nations in the autumn of
1967 by the Nauruan Head Chief on the occasion of the termination of the
Trusteeship. In the view of Australia, Nauru may not go back on that two-
fold waiver and its claim should accordingly be rejected as inadmissible.

13. The Court does not deem it necessary to enter into the various ques-
tions of law that are raised by the foregoing argument and, in particular, to
consider whether any waiver by the Nauruan authorities prior to acces-
sion to independence is opposable to the Republic of Nauru. It will suf-
fice to note that in fact those authorities did not at any time effect a clear
and unequivocal waiver of their claims, whether one takes into considera-
tion the negotiations which led to the Agreement of 14 November 1967,
the Agreement itself, or the discussions at the United Nations.

14. The Parties are at one in recognizing that the Agreement of
14 November 1967 laid down the conditions under which the property in
the capital assets of the phosphate industry on Nauru was to pass to the
local authorities and the ways in which the phosphate would, in future, be
worked and sold. They also recognize that that Agreement did not contain
any express provision relating to rehabilitation of the phosphate lands
previously worked out. However, the Parties disagree as to the signifi-
cance of that silence. Australia maintains that “the Agreement did repre-
sent a comprehensive settlement of all claims by Nauru in relation to the
phosphate industry”, including rehabilitation of the lands, and that the
Agreement was accordingly tantamount to a waiver by Nauru of its pre-
vious claims in that regard. Nauru, on the contrary, contends that the
absence of any reference to that matter in the Agreement cannot be inter-
preted as implying a waiver.

15. The Court notes that during the discussions with the Administering
Authority the delegation of the Nauru Local Government Council main-
tained, as early as June 1965, that “there was a responsibility on the Part-

11
PHOSPHATE LANDS IN NAURU (JUDGMENT) 248

ner Governments to restore at their cost the land that had been mined”. In
June 1966 the delegation restated that position, noting that costs had been
estimated at 91 million Australian dollars and proposing that those costs
should be shared by the three Governments in proportion to the benefits
they had previously derived from the mining of the phosphate. It con-
cluded by adding that Nauru would be prepared to assume responsibility
for the restoration of any land mined subsequently if “the full economic
benefit from the phosphate” was made available to the Nauruans at a
future time. No agreement was reached on that subject in 1966 and the
discussions resumed in April 1967. The Administering Authority then
proposed the insertion into the future agreement of a provision to the
effect that:

“The Partner Governments consider that the proposed financial
arrangements on phosphate cover the future needs of the Nauruan
community including rehabilitation or resettlement.”

During the meeting held on 16 May 1967, the delegation of the Adminis-
tering Authority asked

“would the Nauruans press their argument despite any financial
arrangements made, that the Partner Governments had a responsi-
bility on rehabilitation?”

The summary record of the discussions goes on to say that

“During the following discussion it emerged that the Nauruans
would still maintain their claim on the Partner Governments in
respect of rehabilitation of areas mined in the past, even if the Partner
Governments did not press for the withdrawal of the claim in a
formal manner such as in an agreement.”

There is no trace of any subsequent discussion of this question in the
documents before the Court.

16. The Court notes that the Agreement of 14 November 1967 contains
no clause by which the Nauruan authorities expressly waived their earlier
claims. Furthermore, in the view of the Court, the text of the Agreement,
read as a whole, cannot, regard being had to the circumstances set out in
paragraph 15 above, be construed as implying such a waiver. The first
branch of the Australian argument must be rejected.

17. Australia maintains further that the Nauruan authorities also
waived their claims to rehabilitation of the lands during the debates at the
United Nations that led, in the autumn of 1967, to the termination of the
Trusteeship over Nauru and to its independence. Australia relies chiefly
upon a statement made in the Fourth Committee of the United Nations
General Assembly on 6 December 1967, by the Nauruan Head Chief,
Mr. DeRoburt, in which he said:

12
PHOSPHATE LANDS IN NAURU (JUDGMENT) 249

“{the island had the] good fortune [to possess] large deposits of high-
grade phosphate. That economic base, of course, presented its own
problems. One which worried the Nauruans derived from the fact
that land from which phosphate had been mined would be totally
unusable. Consequently, although it would be an expensive opera-
tion, that land would have to be rehabilitated and steps were already
being taken to build up funds to be used for that purpose. That phos-
phate was a wasting asset was, in itself, a problem; in about twenty-
five years’ time the supply would be exhausted. The revenue which
Nauru had received in the past and would receive during the next
twenty-five years would, however, make it possible to solve the prob-
lem. Already some of the revenue was being allocated to develop-
ment projects... In addition, a much larger proportion of its income
was being placed in a long-term investment fund, so that, whatever
happened, future generations would be provided for. In short, the
Nauruans wanted independence and were confident that they had
the resources with which to sustain it.”

Australia argues that this statement amounted to an undertaking by the
Nauruan authorities to finance any rehabilitation of lands worked out in
the past from revenue deriving from future exploitation, and that it conse-
quently constituted a waiver of any claim against the Administering
Authority.

18. In order to ascertain the significance of this statement, it needs to be
placed in context. As early as 1965, the Nauru Local Government Council
had submitted to a Visiting Mission appointed by the United Nations
Trusteeship Council a memorandum indicating that the soil on the island
“must be fully rehabilitated”. Then at its thirty-third session, in the spring
of 1966, the Trusteeship Council noted a statement made by the represen-
tative of the people of Nauru that:

“the responsibility for rehabilitating the Island, in so far as it is the
Administering Authority’s, remains with the Administering Author-
ity. If it should turn out that Nauru gets its own independence in
January 1968, from then on the responsibility will be ours. A rough
assessment of the portions of responsibility for this rehabilitation
exercise then is this : one-third is the responsibility of the Administer-
ing Authority and two-thirds is the responsibility of the Nauruan
people.”

In the spring of 1967, the representative of the people of Nauru again
emphasized before the Trusteeship Council, at its thirty-fourth session,
that “the Administering Authority should accept responsibility for the
rehabilitation of the lands already mined”.

19. Lastly, on 22 November 1967, the Trusteeship Council met to con-
sider the request by Australia, New Zealand and the United Kingdom for
the termination of Nauru’s Trusteeship to enable the territory to accede to

13
PHOSPHATE LANDS IN NAURU (JUDGMENT) 250

independence on 31 January 1968. At that meeting, Head Chief DeRoburt
stated that:

“There was one subject, however, on which there was still a differ-
ence of opinion — responsibility for the rehabilitation of phosphate
lands. The Nauruan people fully accepted responsibility in respect of
land mined subsequently to 1 July 1967, since under the new agree-
ment they were receiving the net proceeds of the sale of phosphate.
Prior to that date, however, they had not received the net proceeds
and it was therefore their contention that the three Governments
should bear responsibility for the rehabilitation of land mined prior
to 1 July 1967. That was not an issue relevant to the termination of the
Trusteeship Agreement, nor did the Nauruans wish to make it a mat-
ter for United Nations discussion. He merely wished to place on
record that the Nauruan Government would continue to seek what
was, in the opinion of the Nauruan people, a just settlement of their
claims.”

The Trusteeship Council then adopted a draft resolution recommend-
ing the termination of the Trusteeship. Its report was submitted to the
Fourth Committee of the General Assembly and it was during the pro-
ceedings of the Fourth Committee that Head Chief DeRoburt made the
statement quoted above which Australia contends amounted to a waiver.

20. The Court cannot share this view. The statement referred to by Aus-
tralia (set out in paragraph 17 above) deals with two distinct problems,
namely, on the one hand, rehabilitation of the phosphate lands, and, on
the other, the future depletion of the deposits. On the first point, which is
the only one of interest here to the Court, Head Chief DeRoburt confined
himself to stating that measures had already been taken to set aside funds
for rehabilitation of the lands. Notwithstanding some ambiguity in the
wording, the statement did not imply any departure from the point of view
expressed clearly and repeatedly by the representatives of the Nauruan
people before various organs of the United Nations and, in particular,
before the Trusteeship Council on 22 November 1967.

21. The Court concludes that the Nauruan local authorities did not,
before independence, waive their claim relating to rehabilitation of the
phosphate lands worked out prior to 1 July 1967. The second objection
raised by Australia must in consequence be rejected.

*

22. Australia’s third objection is that Nauru’s claim is

“inadmissible on the ground that termination of the Trusteeship by
the United Nations precludes allegations of breaches of the Trustee-
ship Agreement from now being examined by the Court”.

14
PHOSPHATE LANDS IN NAURU (JUDGMENT) 251

Australia observes that “all the Nauruan allegations of breaches of obliga-
tions” relate to “the administration of the territory” placed under Trustee-
ship. Australia adds that “the competence to determine any alleged
breach of the Trusteeship Agreement and Article 76 of the Charter rested
exclusively with the Trusteeship Council and General Assembly”; that
when the General Assembly terminates a trust, “the whole system of
administrative supervision [comes] to an end”; and that

“in the absence of an express reservation recording a breach and an
outstanding responsibility on the Administering Authority, termina-
tion is conclusive and operates as a complete discharge from all
further responsibility”.

According to Australia, Nauru therefore cannot now request the Court:

“to undertake the task of exploring again the performance of the
Trusteeship in order to overrule and contradict the conclusions and
decisions taken by the competent United Nations organs in the exer-
cise of their functions of supervision of the trusteeship system”.

23. The Court notes that, by resolution 2347 (XXID of 19 December
1967, the General Assembly of the United Nations resolved

“in agreement with the Administering Authority, that the Trustee-
ship Agreement for the Territory of Nauru .. . shall cease to be in
force upon the accession of Nauru to independence on 31 January
1968”.

Such a resolution had “definitive legal effect” (Northern Cameroons,
Judgment, I.CJ. Reports 1963, p. 32). Consequently, the Trusteeship
Agreement was “terminated” on that date and “is no longer in force”
(ibid., p. 37). In the light of these considerations, it might be possible to
question the admissibility of an action brought against the Administering
Authority on the basis of the alleged failure by it to comply with its obliga-
tions with respect to the administration of the Territory. However, the
Court does not consider it necessary to enter into this debate and will con-
fine itself to examining the particular circumstances in which the Trustee-
ship for Nauru was terminated.

24. Itis to be recalled in this respect that from 1965 to 1967 the question
of rehabilitation of the worked-out lands was on several occasions dis-
cussed in the various competent United Nations bodies, namely, the Trus-
teeship Council, the Special Committee on the Situation with regard to the
Implementation of the Declaration on the Granting of Independence to
Colonial Countries and Peoples, the Fourth Committee of the General
Assembly and the General Assembly itself.

25. The Nauru Local Government Council, in 1965, submitted to a
United Nations Visiting Mission appointed by the Trusteeship Council a
memorandum on the subject. The Mission stated in its report that, its

15
PHOSPHATE LANDS IN NAURU (JUDGMENT) 252

members not being “experts in the matter”, it was unable to make any
recommendation. The Trusteeship Council confined itself to taking note
of that report on 29 June 1965. But the General Assembly, on 21 Decem-
ber 1965, requested that

“immediate steps be taken by the Administering Authority towards
restoring the island of Nauru for habitation by the Nauruan people
as a sovereign nation” (resolution 2111 (XX)).

26. In agreement with the local authorities, the Administering Author-
ity then commissioned a study by a Committee of Experts, which became
known as the Davey Committee, on the possibilities of rehabilitating the
phosphate lands. The Trusteeship Council, at its thirty-third session, in
the spring of 1966, recalled resolution 2111 (XX) and noted that the study
was being prepared. As for the General Assembly, on 20 December 1966,
it again recommended that

“the administering authority . . . take immediate steps, irrespec-
tive of the cost involved, towards restoring the island of Nauru for
habitation by the Nauruan people as a sovereign nation” (resolu-
tion 2226 (XXI).

27. In May 1967, the report by the Davey Committee was distributed to
the members of the Trusteeship Council. A number of members of the
Council raised the question of rehabilitation of the lands. The representa-
tive of France said he regretted that “no agreement had been reached
between the Administering Authority and the Nauruan people” on the
question. Liberia subsequently submitted to the Council a draft resolution
stressing that it was the responsibility of the Administering Authority to
restore the lands at its expense. That draft was not adopted, but the Coun-
cil, “regretting that differences continue to exist on the question of rehabi-
litation”, expressed the “earnest hope that it will be possible to find a
solution to the satisfaction of both parties”.

28. During the discussions in the Trusteeship Council in November
1967 with a view to termination of the Trusteeship, Head Chief DeRoburt,
as indicated in paragraph 19 above, reserved his position on rehabilita-
tion, expressly placing on record that “the Nauruan Government would
continue to seek what was, in the opinion of the Nauruan people, a just
settlement of their claims”. The representative of the USSR stated that he
was certain “that the legitimate demands of the Nauruan people ... for
the rehabilitation of the land would be fully met”. The representatives of
the Administering Authority, while indicating that the agreements con-
cluded were financially favourable to Nauru, made no reference in their
statements to the question of rehabilitation.

During the discussions in the Fourth Committee, following the state-
ment by Head Chief DeRoburt mentioned in paragraph 17 above, the
representative of the USSR again referred to the problem and the repre-
sentative of India recalled that

16
PHOSPHATE LANDS IN NAURU (JUDGMENT) 253

“With regard to the question of responsibility for the rehabilitation
of the mined areas of the island, there was still a considerable differ-
ence of opinion between the Nauruans and the Administering
Authority.”

The representative of India further expressed the hope that an equitable
agreement would be concluded in this respect. Again, the representatives
of the Administering Authority did not react.

29. The final resolution of the General Assembly of 19 December 1967,
by which it decided, in agreement with the Administering Authority, to
terminate the Trusteeship, does not, unlike the earlier resolutions, contain
any provision inviting the Administering Authority to rehabilitate the
lands. The resolution however recalls those earlier resolutions in its
preamble.

30. The facts set out above show that, when, on the recommendation of
the Trusteeship Council, the General Assembly terminated the Trustee-
ship over Nauru in agreement with the Administering Authority, every-
one was aware of subsisting differences of opinion between the Nauru
Local Government Council and the Administering Authority with regard
to rehabilitation of the phosphate lands worked out before 1 July 1967.
Accordingly, though General Assembly resolution 2347 (XXII) did not
expressly reserve any rights which Nauru might have had in that regard,
the Court cannot view that resolution as giving a discharge to the Admin-
istering Authority with respect to such rights. In the opinion of the Court,
the rights Nauru might have had in connection with rehabilitation of the
lands remained unaffected. Regard being had to the particular circum-
stances of the case, Australia’s third objection must in consequence be
rejected.

31. Australia’s fourth objection stresses that Nauru achieved indepen-
dence on 31 January 1968 and that, as regards rehabilitation of the lands, it
was not until December 1988 that that State formally “raised with Aus-
tralia and the other former Administering Powers its position”. Australia
therefore contends that Nauru’s claim is inadmissible on the ground that
it has not been submitted within a reasonable time. Nauru’s delay in
making its claim is alleged to be all the more prejudicial to Australia
because the documentation relating to the Mandate and the Trusteeship
may have been lost or dispersed in the interval, and because developments
in the law during the interval render it more difficult to determine the
legal obligations incumbent on the Administering Powers at the time
of the alleged breaches of those obligations.

32. The Court recognizes that, even in the absence of any applicable
treaty provision, delay on the part of a claimant State may render an appli-
cation inadmissible. It notes, however, that international law does not lay

17
PHOSPHATE LANDS IN NAURU (JUDGMENT) 254

down any specific time-limit in that regard. It is therefore for the Court to
determine in the light of the circumstances of each case whether the
passage of time renders an application inadmissible.

33. In the present case, it was well known, at the time when Nauru
gained its independence, that the question of rehabilitation of the phos-
phate lands had not been settled. On the day of declaring independence,
31 January 1968, the Nauruan Head Chief, Mr. DeRoburt, stated, accord-
ing to press reports, that

“We hold it against Britain, Australia and New Zealand to recog-
nize that it is their responsibility to rehabilitate one third of the
island.”

On 5 December 1968 the President of Nauru wrote to the Minister for
External Affairs of Australia indicating his desire to examine a specific
rehabilitation scheme for the building of a new airstrip. The Australian
Minister replied on 4 February 1969 as follows:

“the Partner Governments, in the talks preceding the termination of
the Trusteeship Agreement, did not accept responsibility for the
rehabilitation of mined-out phosphate lands. The Partner Govern-
ments remain convinced that the terms of the settlement with Your
Excellency’s Government were sufficiently generous to enable it to
meet its needs for rehabilitation and development.”

34. This letter did not elicit any immediate reaction. Five years later, on
the occasion of a State visit to Canberra, the President of Nauru raised the
question of rehabilitation with the Prime Minister of Australia. In 1974 he
brought up the matter a second time, without success, on the occasion of
the visit to Nauru of the Australian Acting Minister for External Affairs.

35. It was only on 6 October 1983 that the President of Nauru wrote to
the Prime Minister of Australia requesting him to “seek a sympathetic re-
consideration of Nauru’s position”. That request was declined by Australia
on 14 March 1984. Then, on 3 December 1986, Nauru set up a three-mem-
ber Commission of Inquiry to study the question and informed the three
former Administering Governments of the establishment of that Commis-
sion. Those Governments maintained their position and, following a
series of exchanges of letters, Nauru applied to the Court on 19 May 1989.

36. The Court, in these circumstances, takes note of the fact that Nauru
was Officially informed, at the latest by letter of 4 February 1969, of the
position of Australia on the subject of rehabilitation of the phosphate
lands worked out before 1 July 1967. Nauru took issue with that position
in writing only on 6 October 1983. In the meantime, however, as stated by
Nauru and not contradicted by Australia, the question had on two occa-
sions been raised by the President of Nauru with the competent Austral-
ian authorities. The Court considers that, given the nature of relations
between Australia and Nauru, as well as the steps thus taken, Nauru’s

18
PHOSPHATE LANDS IN NAURU (JUDGMENT) 255

Application was not rendered inadmissible by passage of time. Neverthe-
less, it will be for the Court, in due time, to ensure that Nauru’s delay in
seising it will in no way cause prejudice to Australia with regard to both
the establishment of the facts and the determination of the content of the
applicable law.

*

37. Australia’s fifth objection is that “Nauru has failed to act consist-
ently and in good faith in relation to rehabilitation” and that therefore
“the Court in exercise of its discretion, and in order to uphold judicial
propriety should . . . decline to hear the Nauruan claims”.

38. The Court considers that the Application by Nauru has been prop-
erly submitted in the framework of the remedies open to it. At the present
stage, the Court is not called upon to weigh the possible consequences of
the conduct of Nauru with respect to the merits of the case. It need merely
note that such conduct does not amount to an abuse of process. Aus-
tralia’s objection on this point must also be rejected.

* *

39. The Court will now consider the objection by Australia based on
the fact that New Zealand and the United Kingdom are not parties to the
proceedings. Australia recalls that the League of Nations Mandate
relating to Nauru was conferred in 1920 upon “His Britannic Majesty”
as Sovereign of the United Kingdom as well as of Australia and New
Zealand. That Mandate was exercised under arrangements agreed on
by the three States. Subsequently a Trusteeship over the Territory was
granted in 1947 by the United Nations to the same three Governments,
“jointly” designated as Administering Authority. Consequently, according
to Australia:

“the claim of Nauru is, in substance, not a claim against Australia
itself but a claim against the Administering Authority in relation to
Nauru”.

The Court, it is argued, could therefore not pass upon the responsibility of
the Respondent without adjudicating upon the responsibility of New Zea-
land and the United Kingdom; these two States are in reality “parties
to the dispute”; but they are not parties to the proceedings. Australia
accordingly contends that

“the claims [of Nauru] are inadmissible and the Court lacks jurisdic-
tion as any judgment on the question of breach of the Trusteeship
Agreement would involve the responsibility of third States that have
not consented to the Court’s jurisdiction in the present case”.

19
PHOSPHATE LANDS IN NAURU (JUDGMENT) 256

40. In order to assess the validity of this objection, the Court will first
refer to the Mandate and Trusteeship régimes and the way in which they
applied to Nauru. °

41. The Mandate system, instituted by virtue of Article 22 of the Cov-
enant of the League of Nations, was conceived for the benefit of the terri-
tories “which are inhabited by peoples not yet able to stand by themselves
under the strenuous conditions of the modern world”. In accordance with
the same Article 22, “the well-being and development of such peoples
form a sacred trust of civilisation”. Thus the Mandate “was created, in the
interest of the inhabitants of the territory, and of humanity in general, as
an international institution with an international object — a sacred trust of
civilization” (International Status of South West Africa, I.C.J. Reports 1950,
p. 132). This “ ‘trust’ had to be exercised for the benefit of the peoples con-
cerned, who were admitted to have interests of their own” (Legal Conse-
quences for States of the Continued Presence of South Africa in Namibia
(South West Africa) notwithstanding Security Council Resolution 276 (1970),
1.C.J. Reports 1971, pp. 28-29, para. 46).

42. It is in that context that the Council of the League of Nations
granted to His Britannic Majesty, on 17 December 1920, “full power of
administration and legislation over the territory subject to the ... Man-
date as an integral portion of his territory”. An Agreement concluded
between “His Majesty’s Government in London, His Majesty’s Govern-
ment of the Commonwealth of Australia, and His Majesty’s Government
of the Dominion of New Zealand” on 2 July 1919 and amended on 30 May
1923 laid down the conditions “for the exercise of the said Mandate and
for the mining of the phosphate deposits on the said island”. This exploi-
tation was entrusted to an enterprise managed by three “British Phos-
phate Commissioners” appointed by the three Governments. Article 1 of
the amended Agreement provided that

“The Administration of the Island shall be vested in an Admin-
istrator. The first Administrator shall be appointed for a term of
five years by the Australian Government; and thereafter the Admin-
istrator shall be appointed in such manner as the three Governments
decide.”

It was further provided that

“All Ordinances made by the Administrator shall be subject to
confirmation or disallowance in the name of His Majesty, whose
pleasure in respect of such confirmation or disallowance shall be
signified by one of His Majesty’s Principal Secretaries of State, or by
the Governor-General of the Commonwealth of Australia... or by
the Governor-General of the Dominion of New Zealand. . . accord-
ing as the Administrator shall have been appointed by His Majesty’s
Government in London, or by the Government of the Common-
wealth of Australia, or by the Government of the Dominion of
New Zealand, as the case may be.”

20
PHOSPHATE LANDS IN NAURU (JUDGMENT) 257

The text added:

“The Administrator shall conform to such instructions as he shall
from time to time receive from the Contracting Government by
which he has been appointed.”

Provision was made finally for a system whereby decisions taken by the
Administrator were communicated to the three Governments concerned.

43. As a matter of fact, the Administrator was at all times appointed by
the Australian Government and was accordingly under the instructions
of that Government. His “ordinances, proclamations and regulations”
were subject to confirmation or rejection by the Governor-General of
Australia. The other Governments, in accordance with the Agreement,
received such decisions for information only.

44, On the demise of the League of Nations and with the birth of the
United Nations, provisions comparable to those of the Covenant were
incorporated into the Charter of the United Nations as it relates to the
Trusteeship System therein established. In this connection, Article 76 of
the Charter provides that:

“The basic objectives of the trusteeship system, in accordance with
the Purposes of the United Nations laid down in Article 1 of the
present Charter, shall be:

(b) to promote the political, economic, social, and educational
advancement of the inhabitants of the trust territories, and their
progressive development towards self-government or indepen-
dence as may be appropriate to the particular circumstances of
each territory and its peoples and the freely expressed wishes of

the peoples concerned, and as may be provided by the terms
of each trusteeship agreement”.

45. The system of administration applied in Nauru at the time of the
League of Nations was maintained in essence when the Mandate was
replaced by a Trusteeship. The Trusteeship Agreement for the Territory of
Nauru, approved by the United Nations General Assembly on 1 Novem-
ber 1947, provided in Article 2 that:

“The Governments of Australia, New Zealand and the United
Kingdom (hereinafter called ‘the Administering Authority’) are
hereby designated as the joint Authority which will exercise the
administration of the Territory.”

It added in Article 4 that:

“The Administering Authority will be responsible for the peace,
order, good government and defence of the Territory, and for this
purpose, in pursuance of an Agreement made by the Governments of

21
PHOSPHATE LANDS IN NAURU (JUDGMENT) 258

Australia, New Zealand and the United Kingdom, the Government
of Australia will, on behalf of the Administering Authority and
except and until otherwise agreed by the Governments of Australia,
New Zealand and the United Kingdom, continue to exercise full
powers of legislation, administration and jurisdiction in and over the
Territory.”

46. Under the régime thus established, the Agreements of 2 July 1919
and 30 May 1923 remained in force and the Administrator continued to
be appointed in fact by Australia. The provisions of those Agreements
relating to the administration of the Territory were not abrogated until
26 November 1965 by a new Agreement reached between the three Gov-
ernments, providing for the establishment of a Legislative Council, an
Executive Council and Nauruan Courts of Justice. It specified in Article 3
that the “administration of the Territory” was to be vested in “an Adminis-
trator appointed by the Government of the Commonwealth of Australia”.
It provided that the Administrator, the Governor-General of Australia
and the Parliament of Australia were to have certain powers. The agree-
ment to establish these new arrangements was implemented by appro-
priate legislative and other steps taken by Australia. The arrangements
continued to apply until Nauru attained independence:

47. Inthese circumstances, the Court notes that the three Governments
mentioned in the Trusteeship Agreement constituted, in the very terms of
that Agreement, “the Administering Authority” for Nauru; that this
Authority did not have an international legal personality distinct from
those of the States thus designated; and that, of those States, Australia
played a very special role established by the Trusteeship Agreement of
1947, by the Agreements of 1919, 1923 and 1965, and by practice.

*

48. Australia’s preliminary objection in this respect appears to contain
two branches, the first of which can be dealt with briefly. It is first con-
tended by Australia that, in so far as Nauru’s claims are based on the con-
duct of Australia as one of the three States making up the Administering
Authority under the Trusteeship Agreement, the nature of the responsibi-
lity in that respect is such that a claim may only be brought against the
three States jointly, and not against one of them individually. In this con-
nection, Australia has raised the question whether the liability of the three
States would be “joint and several” (solidaire), so that any one of the three
would be liable to make full reparation for damage flowing from any
breach of the obligations of the Administering Authority, and not merely
a one-third or some other proportionate share. This is a question which
the Court must reserve for the merits; but it is independent of the question
whether Australia can be sued alone. The Court does not consider that
any reason has been shown why a claim brought against only one of the

22
PHOSPHATE LANDS IN NAURU (JUDGMENT) 259

three States should be declared inadmissible in limine litis merely because
that claim raises questions of the administration of the Territory, which
was shared with two other States. It cannot be denied that Australia had
obligations under the Trusteeship Agreement, in its capacity as one of the
three States forming the Administering Authority, and there is nothing in
the character of that Agreement which debars the Court from considering
a claim of a breach of those obligations by Australia.

49. Secondly, Australia argues that, since together with itself, New
Zealand and the United Kingdom made up the Administering Authority,
any decision of the Court as to the alleged breach by Australia of its obli-
gations under the Trusteeship Agreement would necessarily involve a
finding as to the discharge by those two other States of their obligations in
that respect, which would be contrary to the fundamental principle that
the jurisdiction of the Court derives solely from the consent of States. The
question that arises is accordingly whether, given the régime thus
described, the Court may, without the consent of New Zealand and the
United Kingdom, deal with an Application brought against Australia
alone.

50. The Court has had to consider questions of this kind on previous
occasions. In the case concerning the Monetary Gold Removed from Rome
in 1943 (Preliminary Question), the first submission in the Italian Applica-
tion was worded as follows:

“(1) that the Governments of the French Republic, Great Britain
and Northern Ireland and the United States of America should
deliver to Italy any share of the monetary gold that might be due to
Albania under Part III of the Paris Act of January 14th, 1946, in par-
tial satisfaction for the damage caused to Italy by the Albanian law of
January 13th, 1945” (CJ. Reports 1954, p. 22).

In its Judgment of 15 June 1954 the Court, noting that only France, Italy,
the United Kingdom and the United States of America were parties to the
proceedings, found that

“To adjudicate upon the international responsibility of Albania
without her consent would run counter to a well-established prin-
ciple of international law embodied in the Court’s Statute, namely,
that the Court can only exercise jurisdiction over a State with its con-
sent.” (Ibid., p. 32.)

Noting that Albania had chosen not to intervene, the Court stated:

“In the present case, Albania’s legal interests would not only be
affected by a decision, but would form the very subject-matter of the
decision. In such a case, the Statute cannot be regarded, by implica-
tion, as authorizing proceedings to be continued in the absence of
Albania.” (Ibid.)

23
PHOSPHATE LANDS IN NAURU (JUDGMENT) 260

51. Subsequently, in the case concerning Military and Paramilitary
Activities in and against Nicaragua (Nicaragua v. United States of America)
the Court observed as follows:

“There is no doubt that in appropriate circumstances the Court
will decline, as it did in the case concerning Monetary Gold Removed
from Rome in 1943, to exercise the jurisdiction conferred upon it
where the legal interests of a State not party to the proceedings
‘would not only be affected by a decision, but would form the very
subject-matter of the decision’ (LC.J. Reports 1954, p. 32). Where
however claims of a legal nature are made by an Applicant against a
Respondent in proceedings before the Court, and made the subject
of submissions, the Court has in principle merely to decide upon
those submissions, with binding force for the parties only, and no
other State, in accordance with Article 59 of the Statute. As the Court
has already indicated (paragraph 74, above) other States which con-
sider that they may be affected are free to institute separate proceed-
ings, or to employ the procedure of intervention. There is no trace,
either in the Statute or in the practice of international tribunals, of an
‘indispensable parties’ rule of the kind argued for by the United
States, which would only be conceivable in parallel to a power, which
the Court does not possess, to direct that a third State be made a party
to proceedings. The circumstances of the Monetary Gold case prob-
ably represent the limit of the power of the Court to refuse to exercise
its jurisdiction; and none of the States referred to can be regarded as
in the same position as Albania in that case, so as to be truly indispen-
sable to the pursuance of the proceedings.” (Judgment of 26 Novem-
ber 1984, I.C.J. Reports 1984, p. 431, para. 88.)

52. That jurisprudence was applied by a Chamber of the Court in the
case concerning the Land, Island and Maritime Frontier Dispute (El Sal-
vador/Honduras) by a Judgment given on 13 September 1990, which
examined whether the legal interests asserted by Nicaragua in support of
an application for permission to intervene in the case did or did not form
“part of ‘the very subject-matter of the decision’ ” to be taken or whether
they were only affected by that decision (1.C.J. Reports 1990, p. 116,
para. 56).

53. National courts, for their part, have more often than not the neces-
sary power to order proprio motu the joinder of third parties who may be
affected by the decision to be rendered; that solution makes it possible to
settle a dispute in the presence of all the parties concerned. But on the
international plane the Court has no such power. Its jurisdiction depends
on the consent of States and, consequently, the Court may not compel a
State to appear before it, even by way of intervention.

54. A State, however, which is not a party to a case is free to apply for

24
PHOSPHATE LANDS IN NAURU (JUDGMENT) 261

permission to intervene in accordance with Article 62 of the Statute, which
provides that

“Should a State consider that it has an interest of a legal nature
which may be affected by the decision in the case, it may submit a
request to the Court to be permitted to intervene.”

But the absence of such a request in no way precludes the Court from
adjudicating upon the claims submitted to it, provided that the legal inter-
ests of the third State which may possibly be affected do not form the very
subject-matter of the decision that is applied for. Where the Court is so
entitled to act, the interests of the third State which is not a party to the
case are protected by Article 59 of the Statute of the Court, which provides
that “The decision of the Court has no binding force except between the
parties and in respect of that particular case.”

55. In the present case, the interests of New Zealand and the United
Kingdom do not constitute the very subject-matter of the judgment to be
rendered on the merits of Nauru’s Application and the situation is in that
respect different from that with which the Court had to deal in the Mon-
etary Gold case. In the latter case, the determination of Albania’s respon-
sibility was a prerequisite for a decision to be taken on Italy’s claims. In
the present case, the determination of the responsibility of New Zealand
or the United Kingdom is not a prerequisite for the determination of the
responsibility of Australia, the only object of Nauru’s claim. Australia,
moreover, recognizes that in this case there would not be a determination
of the possible responsibility of New Zealand and the United Kingdom
previous to the determination of Australia’s responsibility. It nonetheless
asserts that there would be a simultaneous determination of the responsi-
bility of all three States and argues that, so far as concerns New Zealand
and the United Kingdom, such a determination would be equally pre-
cluded by the fundamental reasons underlying the Monetary Gold
decision. The Court cannot accept this contention. In the Monetary Gold
case the link between, on the one hand, the necessary findings regarding
Albania’s alleged responsibility and, on the other, the decision requested
of the Court regarding the allocation of the gold, was not purely tem-
poral but also logical; as the Court explained,

“In order ... to determine whether Italy is entitled to receive the
gold, itis necessary to determine whether Albania has committed any
international wrong against Italy, and whether she is under an obli-
gation to pay compensation to her.” (J.C.J. Reports 1954, p. 32.)

In the present case, a finding by the Court regarding the existence or the
content of the responsibility attributed to Australia by Nauru might well
have implications for the legal situation of the two other States concerned,
but no finding in respect of that legal situation will be needed as a basis for

25
PHOSPHATE LANDS IN NAURU (JUDGMENT) 262

the Court’s decision on Nauru’s claims against Australia. Accordingly,
the Court cannot decline to exercise its jurisdiction.

*

56. The Court must however emphasize that its ruling in the present
Judgment on this objection of Australia does not in any way prejudge the
merits. The present Judgment does not settle the question whether repara-
tion would be due from Australia, if found responsible, for the whole or
only for part of the damage Nauru alleges it has suffered, regard being had
to the characteristics of the Mandate and Trusteeship Systems outlined
above and, in particular, the special role played by Australia in the admin-
istration of the Territory. These questions are to be dealt with at the merits
stage.

57. For the reasons given, the Court considers that the fact that
New Zealand and the United Kingdom are not parties to the case is no bar
to the proceedings brought by Nauru against Australia. The objection put
forward in this respect by Australia must be rejected.

* *

58. Finally, the Court will examine the objections addressed by Aus-
tralia to the claim by Nauru concerning the overseas assets of the British
Phosphate Commissioners. At the end of its Memorial on the merits,
Nauru requests the Court to adjudge and declare that

“the Republic of Nauru has a legal entitlement to the Australian allo-
cation of the overseas assets of the British Phosphate Commissioners
which were marshalled and disposed of in accordance with the
trilateral Agreement concluded on 9 February 1987”

and

“the Respondent State is under a duty to make appropriate repara-
tion in respect of the loss caused to the Republic of Nauru as a result
of ... its failure to recognize the interest of Nauru in the overseas
assets of the British Phosphate Commissioners”.

59. The British Phosphate Commissioners were established by
Article 3 of the Agreement of 2 July 1919 between the United Kingdom,
Australia and New Zealand (see paragraph 42 above); that Article pro-
vided for the establishment of a body called “Board of Commissioners”,
composed of three members, one to be appointed by each of the
Partner Governments. Article 6 provided that the

“title to the phosphate deposits . .. and to all land, buildings, plant,
and equipment on the island used in connection with the working of
the deposits shall be vested in the Commissioners” ;

Article 9 provided on the one hand that the deposits would “be worked
and sold under the direction, management, and control of the Commis-

26
PHOSPHATE LANDS IN NAURU (JUDGMENT) 263

sioners” and, on the other, that it would be the duty of the latter “to dis-
pose of the phosphates for the purpose of the agricultural requirements of
the United Kingdom, Australia and New Zealand, so far as those require-
ments extend”; and, although in accordance with Articles 10 and 11, the
sale of phosphates to third States and at market prices was to be excep-
tional — it being mandatory for priority sales to the three Partner Govern-
ments to be at a price close to the cost price —, Article 12 provided that
any surplus funds accumulated as a result of sales to third States or other-
wise would

“be credited by the Commissioners to the three Governments. . . and
held by the Commissioners in trust for the three Governments to such
uses as those Governments may direct ...”.

60. The British Phosphate Commissioners conducted their activities
on Nauru, in accordance with the Agreement of 2 July 1919, under the
Mandate and then under the Trusteeship. The Agreement concluded on
14 November 1967 between the Nauru Local Government Council, on the
one hand, and the Governments of Australia, New Zealand and the
United Kingdom, on the other (see paragraph 10 above), provided for the
sale to Nauru, by the Partner Governments, of the capital assets of the
phosphate industry on the island, which had been vested in the Commis-
sioners on behalf of those Governments (Arts. 7-11); the Agreement also
provided for the transfer to Nauru of the management and supervision of
phosphate operations on the island (Arts. 12-15). The assets of the British
Phosphate Commissioners on Nauru were transferred to the Government
of Nauru in 1970, after the final payment therefor had been made and the
British Phosphate Commissioners thereupon terminated their activities
on Nauru. Following the entry into force of an Agreement of 9 June 1981
between New Zealand and Australia, which put an end to the functions
that the Commissioners exercised on Christmas Island, Australia, New
Zealand and the United Kingdom decided to wind up the affairs of the
British Phosphate Commissioners and to divide among themselves the
remaining assets and liabilities of the Commissioners: to that end, they
concluded on 9 February 1987 an Agreement to “terminate the Nauru
Island Agreement [of] 1919”.

*

61. During 1987, there were various exchanges of correspondence
between the Parties concerning the winding up of the affairs of the British
Phosphate Commissioners. Having requested and obtained confirmation
of the intention of the Partner Governments to proceed with the disposal
of the assets of the Commissioners, and having asked to be consulted, the
Department of External Affairs of Nauru, on 30 January 1987, addressed
a Note to the Australian High Commission, in which it requested the said
Governments

27
PHOSPHATE LANDS IN NAURU (JUDGMENT) 264

“to be good enough at least to keep the funds of the British Phosphate
Commissioners intact without disbursement until the conclusion of
the task of the... Commission of Inquiry (into rehabilitation set up
by Nauru on 3 December 1986) [and] that the office records and other
documents of the ... Commissioners may kindly be kept preserved
and that the said Commission of Inquiry be permitted to have access
to and use of these records and documents”.

After the conclusion of the Tripartite Agreement of 9 February 1987, the
President of Nauru addressed, on 4 May 1987, a letter to the Australian
Minister for Foreign Affairs in which, among other things, he stated that:

“My government takes the strong view that such assets, whose ulti-
mate derivation largely arises from the very soil of Nauru Island,
should be directed towards assistance in its rehabilitation, particu-
larly to that one-third which was mined prior to independence.”

By a letter of 15 June 1987, the Australian Minister for Foreign Affairs
replied in the following terms:

“The BPC and the Partner Governments have discharged fairly all
outstanding obligations. The residual assets of the BPC were not
derived from its Nauru operations.”

Lastly, a further letter addressed on 23 July 1987 to the Australian Minis-
ter for Foreign Affairs by the President of Nauru contained the following
passage:

“I am sure, taking into account my Government’s knowledge of
the manner of accumulation of surplus funds by the BPC, that you
would not be surprised if I were to say that I find it difficult to accept
your statement that the residual assets of the BPC were not derived in
part from its Nauru operations. I shall not, however, pursue that here
but leave it perhaps for another place and another time.”

*

62. Australia asserts that Nauru’s claim concerning the overseas assets
of the British Phosphate Commissioners is inadmissible and that the
Court has no jurisdiction in relation to that claim, on the grounds that: the
claim is a new one; Nauru has not established that the claim arises out of a
“legal dispute” between the Parties, within the meaning of Article 36,
paragraph 2, of the Statute of the Court; Nauru cannot claim any legal
title to the assets in question and has not proven a legal interest capable of
justifying its claim in this regard; and each of the objections raised by
Australia concerning the other claims by Nauru also applies to the claim
relating to the overseas assets.

28
PHOSPHATE LANDS IN NAURU (JUDGMENT) 265

63. The Court will first deal with the Australian objection based on its
contention that the Nauruan claim is a new one. Australia maintains that
the claim in question is inadmissible on the ground that it appeared for the
first time in the Nauruan Memorial; that Nauru has not proved the exis-
tence of any real link between that claim, on the one hand, and its claims
relating to the alleged failure to observe the Trusteeship Agreement and to
the rehabilitation of the phosphate lands, on the other; and that the claim
in question seeks to transform the dispute brought before the Court into a
dispute that would be of a different nature. Nauru, for its part, argues that
its claim concerning the overseas assets of the British Phosphate Commis-
sioners does not constitute a new basis of claim and that, even if it were
formally so, the Court could nevertheless entertain it; that the claim is
closely related to the matrix of fact and law concerning the management
of the phosphate industry during the period from 1919 until indepen-
dence; and that the claim is “implicit” in the claims relating to the viola-
tions of the Trusteeship Agreement and “consequential on” them.

64. The Court notes in the first place that no reference to the disposal of
the overseas assets of the British Phosphate Commissioners appears in
Naurv’s Application, either as an independent claim or in relation to the
claim for reparation submitted, and that the Application nowhere men-
tions the Agreement of 9 February 1987, notwithstanding the statement
contained in the letter of the President of Nauru dated 23 July 1987 that
he was leaving the matter “perhaps for another place and another time”
(see paragraph 61 above). On the other hand, the Court notes that, after
reiterating the claims previously made in its Application, Nauru adds,
at the end of its Memorial, the following submission:

“Requests the Court to adjudge and declare further

that the Republic of Nauru has a legal entitlement to the Australian
allocation of the overseas assets of the British Phosphate Commis-
sioners ...” (Emphasis added.)

This submission is presented separately, in the form of a distinct para-
graph.

65. Consequently, the Court notes that, from a formal point of view,
the claim relating to the overseas assets of the British Phosphate Commis-
sioners, as presented in the Nauruan Memorial, is a new claim in relation
to the claims presented in the Application. Nevertheless, as the Per-
manent Court of International Justice pointed out in the Mavrommatis
Palestine Concessions case:

“The Court, whose jurisdiction is international, is not bound to
attach to matters of form the same degree of importance which they
might possess in municipal law.” (P.C.LJ., Series A, No. 2, p. 34;
cf. also Northern Cameroon, I.C.J. Reports 1963, p. 28.)

The Court will therefore consider whether, although formally a new

29
PHOSPHATE LANDS IN NAURU (JUDGMENT) 266

claim, the claim in question can be considered as included in the original
claim in substance.

66. It appears to the Court difficult to deny that links may exist
between the claim made in the Memorial and the general context of the
Application. What is more, Australia has acknowledged before the Court
that the “assets distributed in 1987 were derived from a number of
sources” and that “some of [them] may have been derived from the pro-
ceeds of sale of Nauruan phosphate”; and Nauru, in its Application,
has alleged that the phosphate industry on the island was carried on in
such a way that the real benefit went to the three States — principally
Australia —, that exploitation of the phosphate had resulted in the
devastation of the land and that inadequate royalties had been paid
to the Nauruan people. Moreover, the Court also notes that the
diplomatic correspondence exchanged by the Parties in 1987 (see para-
graph 61 above) indicates that the Nauruan Government considered
that there was a link between its claim for rehabilitation of the worked-out
lands and the disposal of the overseas assets of the British Phosphate
Commissioners.

67. The Court, however, is of the view that, for the claim relating to the
overseas assets of the British Phosphate Commissioners to be held to have
been, as a matter of substance, included in the original claim, it is not suffi-
cient that there should be links between them of a general nature. An addi-
tional claim must have been implicit in the application (Temple of Preah
Vihear, Merits, I.C.J. Reports 1962, p. 36) or must arise “directly out of the
question which is the subject-matter of that Application” (Fisheries Juris-
diction (Federal Republic of Germany v. Iceland), Merits, I.C.J. Reports
1974, p.203, para. 72). The Court considers that these criteria are not satis-
fied in the present case.

68. Moreover, while not seeking in any way to prejudge the question
whether there existed, on the date of the filing of the Application, a dis-
pute of a legal nature between the Parties as to the disposal of the overseas
assets of the British Phosphate Commissioners, the Court is convinced
that, if it had to entertain such a dispute on the merits, the subject of the
dispute on which it would ultimately have to pass would be necessarily
distinct from the subject of the dispute originally submitted to it in the
Application. To settle the dispute on the overseas assets of the British
Phosphate Commissioners the Court would have to consider a number of
questions that appear to it to be extraneous to the original claim, such as
the precise make-up and origin of the whole of these overseas assets; and
the resolution of an issue of this kind would lead it to consider the activi-
ties conducted by the Commissioners not only, ratione temporis, after
1 July 1967, but also, ratione loci, outside Nauru (on Ocean Island
(Banaba) and Christmas Island) and, ratione materiae, in fields other than
the exploitation of the phosphate (for example, shipping).

69. Article 40, paragraph 1, of the Statute of the Court provides that the
“subject of the dispute” must be indicated in the Application; and Ar-

30
PHOSPHATE LANDS IN NAURU (JUDGMENT) 267

ticle 38, paragraph 2, of the Rules of Court requires “the precise nature
of the claim” to be specified in the Application. These provisions are so
essential from the point of view of legal security and the good administra-
tion of justice that they were already, in substance, part of the text of the
Statute of the Permanent Court of International Justice, adopted in 1920
(Art. 40, first paragraph), and of the text of the first Rules of that Court,
adopted in 1922 (Art. 35, second paragraph), respectively. On several
occasions the Permanent Court had to indicate the precise significance of
these texts. Thus, in its Order of 4 February 1933 in the case concerning the
Prince von Pless Administration (Preliminary Objection), it stated that:

“under Article 40 of the Statute, it is the Application which sets out
the subject of the dispute, and the Case, though it may elucidate the
terms of the Application, must not go beyond the limits of the claim
as set out therein...” (P.C.LJ., Series A/B, No. 52, p. 14).

In the case concerning the Société commerciale de Belgique, the Permanent
Court stated:

“It is to be observed that the liberty accorded to the parties to
amend their submissions up to the end of the oral proceedings must
be construed reasonably and without infringing the terms of Ar-
ticle 40 of the Statute and Article 32, paragraph 2, of the Rules which
provide that the Application must indicate the subject of the dis-
pute. ...itis clear that the Court cannot, in principle, allow a dispute
brought before it by application to be transformed by amendments in
the submissions into another dispute which is different in character.
A practice of this kind would be calculated to prejudice the interests
of third States to which, under Article 40, paragraph 2, of the Statute,
all applications must be communicated in order that they may be ina
position to avail themselves of the right of intervention provided for
in Articles 62 and 63 of the Statute.” (P.C.LJ., Series A/B, No. 78,
p. 173; cf. Military and Paramilitary Activities in and against Nicara-
gua (Nicaragua v. United States of America), Jurisdiction and Admis-
sibility, C.J. Reports 1984, p. 427, para. 80.)

70. In the light of the foregoing, the Court concludes that the Nauruan
claim relating to the overseas assets of the British Phosphate Commission-
ers is inadmissible inasmuch as it constitutes, both in form and in sub-
stance, a new claim, and the subject of the dispute originally submitted to
the Court would be transformed if it entertained that claim.

71. The preliminary objection raised by Australia on this point is there-
fore well founded. It follows that it is not necessary for the Court to con-
sider here the other objections of Australia with regard to the submissions
of Nauru concerning the overseas assets of the British Phosphate Com-
missioners.

31
PHOSPHATE LANDS IN NAURU (JUDGMENT) 268

72. For these reasons,
THE COURT,

(1) (a) rejects, unanimously, the preliminary objection based on the
reservation made by Australia in its declaration of acceptance of the com-
pulsory jurisdiction of the Court;

(b) rejects, by twelve votes to one, the preliminary objection based on
the alleged waiver by Nauru, prior to accession to independence, of all
claims concerning the rehabilitation of the phosphate lands worked out
prior to | July 1967;

IN FAVOUR: President Sir Robert Jennings; Judges Lachs, Ago, Schwebel,
Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen, Aguilar
Mawdsley, Ranjeva;

AGAINST: Vice-President Oda;

(c) rejects, by twelve votes to one, the preliminary objection based on

the termination of the Trusteeship over Nauru by the United Nations;

IN FAVOUR: President Sir Robert Jennings; Judges Lachs, Ago, Schwebel,
Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen, Aguilar
Mawdsley, Ranjeva;

AGAINST: Vice-President Oda;

(d) rejects, by twelve votes to one, the preliminary objection based on
the effect of the passage of time on the admissibility of Nauru’s Applica-
tion;

IN FAVOUR: President Sir Robert Jennings; Judges Lachs, Ago, Schwebel,

Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen, Aguilar
Mawdsley, Ranjeva;

AGAINST: Vice-President Oda;

(e) rejects, by twelve votes to one, the preliminary objection based on
Nauruw’s alleged lack of good faith;
IN FAVOUR: President Sir Robert Jennings; Judges Lachs, Ago, Schwebel,

Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen, Aguilar
Mawdsley, Ranjeva;

AGAINST: Vice-President Oda;

(f) rejects, by nine votes to four, the preliminary objection based on the
fact that New Zealand and the United Kingdom are not parties to the pro-
ceedings;

IN FAVOUR: Judges Lachs, Bedjaoui, Ni, Evensen, Tarassov, Guillaume,

Shahabuddeen, Aguilar Mawdsley, Ranjeva;

AGAINST: President Sir Robert Jennings; Vice-President Oda; Judges Ago,
Schwebel;

(g) upholds, unanimously, the preliminary objection based on the claim
concerning the overseas assets of the British Phosphate Commissioners
being a new one;

32
PHOSPHATE LANDS IN NAURU (JUDGMENT) 269

(2) finds, by nine votes to four, that, on the basis of Article 36, para-
graph 2, of the Statute of the Court, it has jurisdiction to entertain the
Application filed by the Republic of Nauru on 19 May 1989 and that the
said Application is admissible;

IN FAVOUR: Judges Lachs, Bedjaoui, Ni, Evensen, Tarassov, Guillaume,

Shahabuddeen, Aguilar Mawdsley, Ranjeva;

AGAINST: President Sir Robert Jennings; Vice-President Oda; Judges Ago,
Schwebel;

(3) finds, unanimously, that the claim concerning the overseas assets of
the British Phosphate Commissioners, made by Nauru in its Memorial of
20 April 1990, is inadmissible.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-sixth day of June, one thousand
nine hundred and ninety-two, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of Nauru and the Government of the Commonwealth of Australia,
respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judge SHAHABUDDEEN appends a separate opinion to the Judgment of
the Court.

President Sir Robert JENNINGS, Vice-President Opa, Judges AGo and
SCHWEBEL append dissenting opinions to the Judgment of the Court.

(Initialled) R.Y.J.
(Initialled) E.V.O.

33
